Citation Nr: 0122207	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-03 792	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of 
pneumonia.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 18, 1966 to 
August 3, 1968, including service in the Republic of Vietnam 
from April 22, 1967 to July 30, 1968. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of January 7, 2000 of 
the Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (the RO) which denied service 
connection for post-traumatic stress disorder (PTSD)and 
residuals of pneumonia.  

This claim was previously before the Board in March 2001 at 
which time it was Remanded to the RO for additional 
development of the evidence and for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, effective 
November 9, 2000.  The actions requested on remand have been 
satisfactorily completed and the case has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence of record includes no diagnosis of 
PTSD by mental health care professionals.

2.  The veteran was treated during active service for 
bronchopneumonia and acute pharyngitis in February 1967, and 
for pleurisy, probably secondary to viral infection, in June 
1967.  No residuals of those conditions were shown during his 
remaining period of active service, on service separation 
examination, on VA respiratory examination in March 1989 or 
currently.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001);  38 C.F.R. §§ 
3.303, 3.304 (2000).

2.  Claimed residuals of pneumonia were not incurred in or 
aggravated by active service.  (West 1991 & Supp. 2001);  38 
C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
PTSD based upon combat-related incidents occurring during his 
Vietnam service, and for residuals of pneumonia.  

In the interest of clarity, the Board will first recapitulate 
the evidentiary and procedural background of this case.  The 
Board will then briefly review the law and regulations 
pertinent to this case. Finally, the Board will proceed to 
analyze the issues on appeal and render a decision.

Evidentiary and procedural background

The veteran served on active duty from October 18, 1966 to 
August 3, 1968, including service in the Republic of Vietnam 
from April 22, 1967 to July 30, 1968.  His service 
administrative and personnel records (DA-20 and 201 file) 
show that he attended basic training at Fort Ord; that he 
attended food service apprentice school at Walter Reed 
Medical Center from January 9, 1967, through March 5, 1967; 
that he served as a food service apprentice (94A) at Walter 
Reed Medical Center from March 6, 1967, to March 27, 1967; 
that he was assigned to Battery C, 6th Battalion, 11th 
Artillery, 11th Infantry Brigade, Republic of Vietnam, as a 
food service apprentice and, subsequently, first cook (94B), 
from April 22, 1967, to July 30, 1968; that he was enroute to 
the United States on July 31, 1968; and that he was separated 
from active service at Fort Lewis, Washington, on August 3, 
1968.  

The veteran's service entrance examination, conducted in 
October 1966, disclosed that his psychiatric evaluation was 
normal, his lungs and chest were normal, and a chest X-ray 
was negative.  His service medical record s show that he was 
seen in February 1967 for complaints of a cold, cough, and 
sore throat, and a throat culture grew alpha staph, 
pneumococci.  Examination disclosed bilateral rhonchi with 
decreased breath sounds, his throat was markedly injected, 
and a chest X-ray revealed an early, peri-bronchial 
infiltrate around the right luteum.  The impression was 
bronchopneumonia and acute pharyngitis, and admission was 
recommended.  

In June 1967, the veteran was seen at Tripler General Army 
Hospital for complaints of pleuritic pain of the left 
anterior chest of four days' duration, radiating to the top 
of the left shoulder and associated with a cough productive 
of small amounts of mucoid sputum, without fever, chills, 
hemoptysis, or trauma to the chest or abdomen.  Examination 
disclosed that his lungs were clear, a tine test was 
negative, and there was no abdomen or rib tenderness, no 
precordial rub, and no splenomegaly.  The impression was 
pleurisy, probably secondary to viral infection, and he was 
continued on tetracycline.  A sputum culture was negative, 
and repeated chest X-rays revealed no abnormalities or 
infiltrates of the lungs, and his heart and mediastinal 
silhouette appeared normal.  He was restricted to quarters 
for 48 hours.  
No further complaint, treatment, findings or diagnosis of a 
respiratory disorder were shown during the veteran's 
remaining period of active service.  

The veteran's service medical records are silent for any 
complaints, findings or references to a psychiatric condition 
or symptoms referable thereto during his entire period of 
active service.  

A report of medical history completed by the veteran in 
connection with his service separation examination denied any 
history of chronic cough, chest pain or pressure, or 
shortness of breath, and he denied frequent trouble sleeping, 
frequent or terrifying nightmares, depression, or nervous 
trouble of any sort.  His service separation examination, 
conducted in August 1968, disclosed that his psychiatric 
evaluation was normal, his lungs and chest were normal, and a 
chest X-ray was negative.  

The medical record thereafter is silent for any complaint, 
treatment, findings or diagnosis of mental or physical 
disability for a period of  20 years after his separation 
from service.  

A VA hospital summary and treatment records from the VAMC in 
Loma Linda, California show that on August 29, 1988, the 
veteran sustained anoxic brain injury with mental status 
changes secondary to decreased perfusion due to a massive 
myocardial infarction.  His condition at discharge on 
September 30, 1988, showed a diagnosis of anoxic brain injury 
following severe myocardial infarction; that the veteran was 
unable to return to full-time employment; and that the date 
of return to full-time employment was unknown.  He was 
transferred to a nursing home facility.  

The veteran's original application for VA disability 
compensation and pension benefits (VA form 21-526), signed by 
the veteran's sister and received at the RO in September 
1988, made no mention of a psychiatric disability or 
respiratory disorder.  At the time, the veteran sought 
service connection for residuals of an August 1988 heart 
attack, including brain damage.  A supplemental application 
for VA disability compensation and pension benefits (VA form 
21-526), signed by the veteran's mark and received at the RO 
in November 1988, sought service connection for cerebral 
encephalopathy due to anoxia.  An accompanying Statement in 
Support of Claim (21-4138), was signed by the veteran's 
sister, who identified herself a s the veteran's Conservator, 
and described the veteran's impairment stemming from an 
unexplained heart attack and brain damage due to anoxia.  

A report of examination for housebound status or permanent 
need for regular aid and attendance (VA Form 21-2680), 
completed by a physician on November 4, 1988, cited the 
veteran's complaints of episodes of confusion due to spatial 
disorientation and disorientation as to time and place 
following an anoxic brain injury.  That report further 
certified that the veteran was incompetent.  

A VA compensation and pension examination was conducted in 
March 1989.  An electrocardiogram (EKG) revealed an anterior 
myocardial infarction, age undetermined, with T-wave 
abnormality suggesting a lateral myocardial ischemia.  
The veteran's loss of memory was shown to affect his ability 
to perform self-care or to travel beyond the premises without 
assistance.  The veteran was shown to require the daily 
personal health care services of a skilled provider without 
which he would require hospital, nursing home or other 
institutional care.  The diagnosis was status post myocardial 
infarction resulting from anoxic brain injury.  

A VA psychiatric examination, was conducted in March 1989.  
Mental status examination disclosed that the veteran was 
alert but poorly oriented, and his sister was required to 
fill in some of the information, as the veteran was very 
confused as to his dates of service, age at the time of 
service, and age when he stopped school.   The veteran's 
history was reported as follows: he quit school in the 11th 
grade after twice being held back; he worked odd jobs until 
drafted into the Army in June 1966; he completed AIT as a 
cook and was posted to Schofield Barracks, Honolulu, for four 
months prior to being sent to Vietnam.  He was assigned to 
the 11th Infantry, where he served as a cook for 
approximately 12 months, and was issued a weapon but never 
shot anyone.  He related that following service separation, 
he worked at various jobs before obtaining full time 
employment at a box factory.  He reported no known medical 
problems when he suffered a myocardial infarction at work, 
with subsequent brain damage due to anoxia. 

The examiner stated that the veteran was clearly suffering 
from what appeared to be a permanent organic dementia 
secondary to anoxia from a myocardial infarction in August 
1988.  The diagnoses were presenile dementia, not otherwise 
specified, due to organic factors, specifically anoxia 
secondary to a myocardial infarction in August 1988, with 
poor social adaptation; mentally incompetent.  PTSD was not 
mentioned or even suggested.

A rating decision of April 1989 granted a permanent and total 
disability rating for pension purposes, effective September 
28, 1988, with special monthly pension based upon the need 
for the regular aid and attendance of another person.  
A subsequent rating decision of May 1989 determined that the 
veteran was incompetent, and his sister was recognized as his 
legal custodian for purposes of receipt of his benefit 
payments in May 1989.  The veteran's VA disability pension 
payments were subsequently discontinued, effective December 
1, 1989, because his receipt of Social Security 
Administration (SSA) benefits rendered his income excessive.  

An application for VA disability and compensation benefits, 
received on February 26, 1999, sought service connection for 
PTSD due to claimed combat-related incidents during the 
Vietnam War, and for residuals of pneumonia during basic 
training at Fort Ord, with treatment at Walter Reed Army 
Hospital in December 1966.  The veteran reported treatment 
for PTSD at the Vet Center in Farmington, New Mexico, in 
October 1998, but reported no post service treatment for 
residuals of pneumonia.  

In an accompanying Statement in Support of Claim, the veteran 
stated that he went to Vietnam from Hawaii; that he was 
assigned to the 11th Infantry, 5th Brigade, as a cook for an 
artillery unit; that his duties included taking meals to the 
field and driving a truck to pick up supplies; that on one 
such occasion, he drove through rice paddies to avoid going 
over a bridge, while another truck went over the bridge and 
detonated a mine, killing seven soldiers; that while holding 
a pan, a bullet came through the tent and struck the pan; 
that a sniper had just killed two Marines in the area; that 
while in Vietnam, he saw dead bodies almost every day; that a 
mortar round went through his bunk only a few seconds after 
he got up; that one of the guns in his unit was hit one 
night; and that since leaving the service, he had a difficult 
time with memories of Vietnam.  

An intake summary from the Vet Center, dated in October 1998, 
stated that the veteran wanted to explore the possibility 
that his experiences in the Republic of Vietnam caused some 
aberration in his life.  Mental status examination disclosed 
that he was unkempt, tense, suspicious and defensive, with a 
labile affect, rapid and pressured speech, and impaired 
memory function and judgment.  There was no evidence of 
depression, sleep disturbance, suicidal or homicidal 
ideation, or delusions, hallucinations or disorganized 
thinking.  The veteran's medical history cited a heart attack 
in 1988, but made no mention of his diagnosed presenile 
dementia, not otherwise specified, due to organic factors, 
specifically anoxia secondary to a myocardial infarction in 
August 1988.  

A military history offered by the veteran cited basic 
training at Fort Ord, then being sent to Walter Reed Army 
Hospital for cook training (four weeks), then being sent to 
Schofield Barracks, Hawaii, where he was assigned as a cook 
in a 105 mm. artillery unit.  He related that while in 
Vietnam, his unit was primarily based at Duc Pho, but was 
sometimes sent out to temporary fire bases; that he drove a 
21/2 ton truck daily to pick up food to prepare for the unit; 
that his unit received mortar fire once, and that he slept 
through most of it, but when he finally ran to a bunker, a 
mortar round blew up his bunk.  He further stated that a 
cooking pot he was holding was struck by a bullet, and that 
he still carries the bullet; and that he was scared to death 
during the eight months he spent in Vietnam, but it was 
overall a good experience.  The veteran related his history 
of heart attack, but made no reference to his anoxic brain 
injury.  

The examiner stated that the veteran did not present any PTSD 
symptomatology other than an isolative lifestyle.  The Axis I 
diagnosis was deferred/sub-diagnostic PTSD; and Axis II was 
multiple myocardial infarctions.  Subsequent outpatient 
interviews with the veteran at the Vet Center in November and 
December 1998 show that the veteran "does not meet the 
criteria for PTSD symptomatically [but] wanted to see (thru 
this process) whether he could be compensated for the 
experiences."  

A rating decision of January 7, 2000, denied service 
connection for PTSD on the grounds that the evidence did not 
include a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressors actually occurred, or a 
link, established by medical evidence, between his current 
symptomatology and the claimed in-service stressors.  That 
decision further denied service connection for residuals of 
pneumonia on the grounds that such claim was not well 
grounded because the medical evidence of record failed to 
disclose evidence of a current respiratory disability or 
evidence of a nexus, or link, between any in-service trauma 
or pathology and a current respiratory disability.  

By order of March 19, 2001, the Board remanded the case to 
the RO for compliance with the requirements of notification 
and assistance mandated by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
effective November 9, 2000, to include obtaining the complete 
medical records relied upon by the Social Security 
Administration (SSA) in granting disability benefits to the 
veteran.  See also Murcincsak v. Derwinski,  2 Vet. App. 363, 
372 (1993).  In addition, the RO was instructed to obtain any 
additional medical records from the Vet Center, Farmington, 
New Mexico, as well as any additional evidence identified by 
the veteran, and to undertake any additional VA examinations 
and/or verification of the veteran's claimed stressors deemed 
necessary.  

By RO letter of April 17, 2001, the veteran was informed of 
VA's duty of notification to a claimant of required 
information and evidence and its duty to assist him in 
obtaining all evidence necessary to substantiate his claims.  
He was notified that the RO had requested his medical records 
from the Vet Center, Farmington, New Mexico, and from the 
SSA; and was asked to complete and submit medical record 
release authorizations (VA Forms 21-4142) identifying the 
names, addresses, and dates of treatment of any doctor or 
medical facility which had treated him for any claimed 
disability.  

Medical and other records obtained from the SSA show that on 
January 31, 1989, the veteran's sister was appointed 
Conservator of the person and estate of the veteran by order 
of the Superior Court of Riverside County, California.  Those 
records also included a copy of a hospital discharge summary 
from the VAMC, Loma Linda, dated November 1988.  The 
diagnoses were history of anoxic encephalopathy; status post 
myocardial infarction; and marasmus.  

A SSA disability report showed diagnoses of encephalopathy 
secondary to myocardial infarction, with damaged heart, vocal 
cords, voice box and brain, nor able to be left alone.  There 
were no findings or diagnoses of PTSD or of a respiratory 
disorder.  In October 1989, the veteran was awarded SSA 
disability benefits based upon organic brain syndrome 
secondary to anoxic encephalopathy, status post myocardial 
infarction.  

A Statement in Support of Claim (VA Form 21-4138) from the 
veteran, received in May 2001, stated that he had no 
additional evidence to submit. 

A Supplemental Statement of the Case was provided the veteran 
and his representative in May 2001.  That document continued 
the denial of service connection for PTSD and addressed and 
denied the issue of service connection for residuals of 
pneumonia on the merits.

Relevant law and regulation

Service connection - in general

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.

Service connection may  be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991);  38 
C.F.R. § 3.303(d) (2000);  Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).


Service connection - PTSD

Specific VA regulations pertain to service connection for 
PTSD.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f);  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD. In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b),  38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non-
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991).  Conversely, a combat veteran's claim 
cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element. By "clear and convincing" is meant that 
there is a "reasonable certainty of the truth of the fact in 
controversy." See Vanerson v. West, 12 Vet. App. 254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994). The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. at 395-96 (1996);  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001). When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107;  38 C.F.R. § 
3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (November 9, 2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  
Recently enacted regulations further define VA's notification 
and assistance responsibilities.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) [to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to this case.  

After having carefully reviewed the record in this case, the 
Board finds that all notification and assistance 
responsibilities mandated by the VCAA have been complied 
with.  The Board observes in particular that this case was 
remanded to the RO in March 2001 for specific compliance with 
the VCAA.  This has been accomplished.  

The record shows that upon receipt of the veteran's claim for 
service connection for PTSD and for residuals of pneumonia in 
February 1999, his service medical records were already of 
record, and his service administrative and personnel records 
were obtained by the RO.  The veteran was notified by RO 
letter of September 21, 1999, of the requirements for 
submitting well-grounded claims for VA disability 
compensation benefits, what actions he must take, what 
assistance the VA would provide, the requirements for 
establishing service connection for PTSD, including a 
diagnosis and evidence of an in-service stressor, and was 
asked to submit evidence of such a stressor while on active 
duty.  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical and 
administrative records, all private and VA medical evidence 
identified by the veteran, and all medical evidence relied 
upon by the Social Security Administration (SSA) in granting 
disability benefits to the veteran. The veteran has declined 
a personal hearing before a RO Hearing Officer or before the 
Board.  

At the time of the rating decision of February 1999 which 
initially denied the veteran's claims for service connection 
for PTSD and for residuals of pneumonia, the veteran and his 
representative were informed of those determinations by RO 
letter of January 27, 2000, with a copy of the rating 
decision.  Following receipt of his notice of disagreement, 
the veteran was provided a statement of the case on February 
15, 2000, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, the 
reasons and bases for the decision, his responsibility to 
submit evidence to support his claims, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claims.  The veteran perfected his claim by the timely 
submission of his substantive appeal (VA Form 9) in February 
2000.  

Pursuant to the Board's remand order of March 2001, a copy of 
which was provided the veteran, he was notified by RO letter 
of April 17, 2001, of the required information and evidence 
to support his claims and of VA's duty to assist him in 
obtaining all evidence necessary to substantiate his claims.  
Following receipt of additional evidence, a supplemental 
statement of the case was issued on May 16, 2001, which 
notified him of the issues addressed, the additional evidence 
considered, the adjudicative actions taken, the decisions 
reached, and the reasons and bases for the decisions.  

VA has no outstanding or unmet duty to inform the veteran 
that any additional information or evidence is needed.  The 
veteran has not referenced any evidence which might aid his 
claims and which has not been obtained, or asked that any 
additional evidence be obtained.  The Board finds that the 
facts relevant to the issues on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claims has been 
satisfied.  

Finally, although the veteran's claim of entitlement to 
service connection for residuals of pneumonia was initially 
denied in January 2000 on the subsequently invalidated basis 
that the claim was not well grounded, as noted above this was 
rectified in the May 2001 supplemental statement of the case.

1.  Entitlement to service connection for post-traumatic 
stress disorder.

Discussion

As set forth above, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) combat status or, if 
combat status is not found, credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
3.304(f);  Moreau v. Brown, 9 Vet. App. 389 (1996).  

The veteran's pertinent medical history, as discussed in 
detail above, shows no problems whatsoever until he sustained 
brain damage due to a myocardial infarction in August 1988, 
twenty years after he left service.  A decade thereafter, a 
full thirty years after he left service, the veteran 
initially raised the issue of PTSD.  PTSD has not been 
diagnosed at any time.  The factual background reported above 
shows only that the veteran has diagnoses of presenile 
dementia due to organic factors, specifically anoxia 
secondary to a myocardial infarction; a history of anoxic 
encephalopathy, status post myocardial infarction; organic 
brain syndrome secondary to anoxic encephalopathy status post 
myocardial infarction.  It is abundantly clear, based on the 
well-documented medical history of this veteran, that he does 
not have PTSD and that his mental problems are organic in 
nature and have  been specifically traced to the August 1988 
myocardial infarction.  

The medical evidence of record includes no competent medical 
evidence which diagnoses PTSD.  Indeed, in an assessment from 
the Vet Center dated in October 1998 the interviewer stated 
that the veteran did not meet the criteria for PTSD 
symptomatically. 

In the absence of a diagnosis of PTSD, the veteran's claim 
fails.  See 38 C.F.R. § 3.304(f); Rabideau and Chelte, supra.  
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless the claimed disability 
currently exists]. 

To the extent that the veteran is attempting to self-diagnose 
PTSD, it is now well established that as a layperson without 
medical training, the veteran is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).


Additional comment

The lack of a diagnosis, alone, is sufficient to warrant 
denial of the veteran's claim of entitlement to service 
connection for PTSD.  The Board notes in passing that a 
review of the record does not indicate that the veteran, who 
was a cook, served in combat.  The veteran's claimed 
stressors, moreover, are anecdotal in nature, do not include 
specific names, dates, or unit assignments of individuals 
allegedly killed or wounded, and are not of such specificity 
as to enable the United States Center for Research of Unit 
Records to verify the stressful incidents claimed.  

With respect to the final element in 38 C.F.R. § 3.304(f), in 
the absence of a diagnosis of PTSD there can be no competent 
medical evidence establishing a causal nexus, or link, 
between current symptomatology and the claimed in-service 
stressor.   In any event, in this case there is no evidence 
of a causal nexus.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for residuals of 
pneumonia.

The veteran's service medical records show that he was seen 
in February 1967 for complaints of a cold, cough, and sore 
throat.  A throat culture grew alpha staph, pneumococci.  The 
impression was bronchopneumonia and acute pharyngitis.  In 
June 1967, the veteran was seen at Tripler General Army 
Hospital for complaints of pleuritic pain of the left 
anterior chest.  The impression was pleurisy, probably 
secondary to viral infection.  A sputum culture was negative, 
and repeated chest X-rays revealed no abnormalities or 
infiltrates of the lungs.  No further complaint, treatment, 
findings or diagnosis of a respiratory or pulmonary disorder 
were shown during the veteran's remaining period of active 
service.  A report of medical history completed by the 
veteran in connection with his service separation examination 
denied any history of chronic cough, chest pain or pressure, 
or shortness of breath.  His service separation examination, 
conducted in August 1968, disclosed that his lungs and chest 
were normal, and a chest X-ray was negative.  

The medical record thereafter is silent for any complaint, 
treatment, findings or diagnosis of a respiratory or 
pulmonary disability.  SSA records include no complaint, 
treatment, findings or diagnosis of a respiratory or 
pulmonary disorder in the veteran.  A health history provided 
by the veteran in connection with an October 1998 Vet Center 
assessment made no reference to residuals of pneumonia or 
other respiratory or pulmonary disability.  His application 
for VA disability compensation benefits for residuals of 
pneumonia, received in February 1999, reported no treatment 
for a respiratory or pulmonary disorder since 1966, and 
identified no health care professional or other individual 
having knowledge of any residuals of pneumonia or other 
respiratory or pulmonary impairment in the veteran.  In 
addition, the veteran made no response to a RO letter asking 
that he provide the names, addresses, and dates of treatment 
for any physicians or heath care facilities providing 
treatment for the disability at issue.  

The record in this case is therefore devoid of any competent 
medical evidence identifying or diagnosing any current 
residuals the veteran's in-service respiratory and pulmonary 
problem.  As discussed in detail above, requirement for the 
grant of service connection for a disability is that the 
disability claimed must be shown to be present.  The Court 
has interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.
Brammer v. Derwinski,  3 Vet. App. 223, 
225 (1992).  

In the instant appeal, there has been no current 
demonstration, diagnosis, or other showing of residuals of 
pneumonia or other respiratory or pulmonary impairment in the 
veteran.  The medical evidence of record indicates that the 
veteran had episodes of pneumonia and pleurisy in 1967, which 
evidently resolved quickly.  Thereafter, there is absolutely 
no medical evidence of residuals thereof or for that matter 
any respiratory or pulmonary disability. In the absence of 
any current demonstration or diagnosis of the claimed 
residuals, the claim of entitlement to service connection for 
residuals of pneumonia must be denied.

As discussed in detail above, the veteran himself is not 
competent to render opinions on medical matters such as the 
presence of disease.  See Espiritu, supra. 

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied. 


ORDER

Service connection for PTSD is denied.

Service connection for residuals of pneumonia is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




 

